SCHWAB, C. J.,
concurring.
As I understand the majority opinion the record discloses that the basic thrust of defendant’s objections at trial to expressions of opinion by the police officers was that the officers were not qualified as experts. I agree with the majority that the trial court did not err in holding to the contrary. To me it follows that there is no need to consider an issue raised for the first time on appeal, specifically, whether the opinion evidence in question invaded the province of the jury under Bailey v. Rhodes, Adm., 202 Or 511, 276 P2d 713 (1954).